FILED
                             NOT FOR PUBLICATION                            JAN 13 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 ROBERT EDWIN HOFFMAN,                           No. 07-56856

               Petitioner - Appellant,           D.C. No. CV-07-00340-R

   v.
                                                 MEMORANDUM *
 JOHN MARSHALL,

               Respondent - Appellee.



                     Appeal from the United States District Court
                        for the Central District of California
                      Manuel L. Real, District Judge, Presiding

                           Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and LEAVY, Circuit Judges.

        Robert Edwin Hoffman, a former California state prisoner, appeals pro se

from the district court’s judgment denying his 28 U.S.C. § 2254 petition

challenging the California Board of Prison Terms’ (“the Board”) decision

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

DAT/Research
determining him not suitable for parole.

       The Board subsequently determined that Hoffman was suitable for parole,

the Governor declined to exercise his discretion to review the decision, and

Hoffman has now been released on parole. Therefore, this appeal is moot. See

Burnett v. Lampert, 432 F.3d 996, 1000-01 (9th Cir. 2005); see also Fendler v.

U.S. Bureau of Prisons, 846 F.2d 550, 555 (9th Cir. 1988).

       AFFIRMED.




DAT/Research                               2                                   07-56856